DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 13, 2022 has been entered.  Claims 4 – 25 are pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed June 10, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 4 -– 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Botea et al. (US Patent Application Publication No. 2020/0012954), hereinafter Botea, in view of Lee et al. (US Patent No. 10,403,273), hereinafter Lee, McGann et al. (US Patent No. 10,630,838), hereinafter McGann, and Gruber et al. (US Patent No. 10,276,170), hereinafter Gruber.

Regarding claim 4, Botea discloses a system comprising:
one or more processors (Figure 1, processing unit 16);
a dialogue learning module (Figure 4, dialog system 404);
a Natural Language Processing (NLP) device (Paragraph 0023, lines 16-21, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware.");
and memory (Figure 1, Memory 28) in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive a communication comprising a first utterance of a user (Paragraph 0082, lines 1-3, "the dialog client 704 may receive user input (e.g., I am an application programmer) such as, for example, one or more user utterances 720");
extract, by the NLP device and via a neural network algorithm, a perceived irregularity related to a topic of the utterance based on the communication by receiving one or more dynamic commands from the dialogue learning module (Paragraph 0082, lines 1-11, "In one aspect, the dialog client 704 may receive user input (e.g., I am an application programmer) such as, for example, one or more user utterances 720 and recognize intent and meaning of the user utterances 720 using a machine learning component (e.g., an instance of IBM® Watson® such as Watson® Assistant and of IBM® and Watson® are trademarks of International Business Machines Corporation). That is, natural language processing (NLP) and artificial intelligence (AI) may be used to recognize intent and/or understand a meaning of the user utterances 720."; Paragraph 0073, lines 27-30, “Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network”); Paragraph 0020, lines 6-8, "The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available."; Identifying when the user needs to solve a problem reads on extracting a perceived irregularity, and using a machine learning component reads on receiving commands from the dialogue learning module.);
generate a first hypothesis associated with the perceived irregularity (Paragraph 0070, lines 1-5, "In one aspect, the dialog system 404 may define one or more problem instances for multiple domains according to a problem instance template, identified user intent, links to one or more problem solvers associated with the multiple domains, or a combination thereof."; The problem instances read on the hypothesis.)
determine a first confidence measurement associated with the first hypothesis (Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains.");
selectively retrieve first user information based on the first hypothesis (Paragraph 0091, lines 7-12, "One or more variables may be defined for the one or more problem instances. The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances.");
generate, by the dialogue learning module, a first investigational strategy associated with the first hypothesis (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches."; The cognitive operations read on the investigational strategy.);
receive a second utterance of the user (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; The dialog with a user reads on a second utterance of the user.);
provide a computer-generated dialogue response, by the NLP device, indicating a proposed resolution of the perceived irregularity based on the validation (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.");
and refine the dialogue learning module based on resolving the first irregularity (Paragraph 0018, lines 1-8, "Thus, the present invention provides a computing system that integrates multiple domain problem solving in a dialog system for a user. In one aspect, a domain may be a knowledge domain or ontology. For example, various domain examples include, but are not limited to, a calendar management, career advice domain, trip/travel planning domain, a shopping domain, planning domain, an educational domain, and other various types of domains."; Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains."; Updating one or more domains reads on refining the dialogue learning module.).
Botea does not specifically disclose: parse the communication into one or more observations; assign a respective weighting factor to each of the one or more observations; the first confidence measurement based on the respective weighting factor of each of the one or more observations; update the first confidence measurement based on the selectively retrieved first user information and the second utterance; determine whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the first confidence measurement exceeds the first predetermined confidence threshold: validate, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
Lee teaches:
parse the communication into one or more observations (Column 11, lines 12-14, “In one embodiment, the task frame parser 720 may parse the input utterance to determine a plurality of dialog act items.”; The input utterance reads on the communication and the dialog act items read on the observations.);
assign a respective weighting factor to each of the one or more observations (Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.);
the first confidence measurement based on the respective weighting factor of each of the one or more observations (Column 8, lines 49-52, “FIG. 5 illustrates exemplary features related to task frames for generating a statistical model to be used for calculating confidence scores with respect to estimated task frames”; Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores with respect to estimated task frames read on the confidence measurement, and the confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.).
Lee teaches parsing an input utterance into dialog items, assigning confidence scores to the dialog items, and averaging the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames in order to implement a conversational agent capable of facilitating multi-task interaction (Column 5, lines 8-13, “The disclosed methods in the present teaching can transform conversational agents by adding human-like intelligence to: facilitate multi-task interaction, where the tasks may even be interleaved; manage slot-related uncertainty and redundancy in multi-task interaction; and manage task-related uncertainty in multi-task interaction.”).
Botea and Lee are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea to incorporate the teachings of Lee to parse an input utterance into dialog items, assign confidence scores to the dialog items, and average the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames.  Doing so would allow for implementing a conversational agent capable of facilitating multi-task interaction.
Botea in view of Lee does not specifically disclose: update the first confidence measurement based on the selectively retrieved first user information and the second utterance; determine whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the first confidence measurement exceeds the first predetermined confidence threshold: validate, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
McGann teaches:
update the first confidence measurement based on the selectively retrieved first user information and the second utterance (Column 7, lines 41-42, "In some embodiments, the routing server 124 may query a customer database"; Column 10, lines 50-62, "According to one embodiment, the dialog engine considers a slot as a probability distribution over its possible values. For example, the HelpDesk slot might begin with all values equally likely: HelpDesk: [(Sales, 0.33), (PayBill, 0.33), (InqureBill, 0.33)] Assume that the customer then states: “Hi, can you help me with my bill payment?”  According to one embodiment, the dialog engine may update the belief (also referred to as confidence) about what values apply for HelpDesk as follows: HelpDesk: [(Sales, 0.05), (PayBill, 0.65), (InqureBill, 0.3)]".).
McGann teaches updating the confidence measurement based on the new information received in order to improve determining the user's intent from a dialog (Column 2, lines 58-67, "As a person of skill in the art should appreciate, the automated response system of the embodiments of the present invention provide improvements to traditional IVR systems by expanding the ability to understand user intent and attempting to proceed with the dialog even if the understanding of the intent is low. Also, instead of progressing with the dialog in a way that strictly follows the dialog script, embodiments of the present invention allow certain prompts to be skipped if user intent is identified with certain confidence early on in the dialog.").
Botea, Lee, and McGann are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee to incorporate the teachings of McGann to update the confidence measurement based on the new information received.  Doing so would improve determining the user's intent from a dialog.
Botea in view of Lee and McGann does not specifically disclose: determine whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the first confidence measurement exceeds the first predetermined confidence threshold: validate, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
Gruber teaches: 
determine whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.");
and responsive to determining that the first confidence measurement exceeds the first predetermined confidence threshold: validate, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.").
Gruber teaches validating the interpretation of the user's input if the confidence measurement is above a threshold in order to perform actions based on the determined interpretation (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee and McGann to incorporate the teachings of Gruber to validate the interpretation of the user's input if the confidence measurement is above a threshold.  Doing so would provide for performing actions based on the determined interpretation.
Regarding claim 10, Botea in view of Lee, McGann, and Gruber discloses the system as claimed in claim 4.
Gruber further teaches:
flag the communication for external review upon a failure of the dialogue learning module to generate a valid hypothesis, the valid hypothesis having a respective confidence measurement exceeding a respective predetermined confidence threshold (Column 30, line 63 - Column 31 line 3, "In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices.").
Gruber teaches having a user review the communication when there are no interpretations that exceed a confidence threshold in order to select an interpretation from possible interpretations (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to further incorporate the teachings of Gruber to have a user review the communication when there are no interpretations that exceed a confidence threshold.  Doing so would allow for selecting an interpretation from possible interpretations.
Regarding claim 24, Botea in view of Lee, McGann, and Gruber discloses the system as claimed in claim 4.
Lee further teaches: wherein the respective weighting factor is based on one or more of relevancy, historical user data, patterns of fraudulent activity, merchant information, time frame, or combinations thereof (Column 13, lines 36-40, “The confidence score calculator 940 may select one of the statistical models 945 based on user information of the user, e.g. demographic information, past online history of the user, etc.”).
Lee teaches using a confidence score based on user information including past online history of the user in order to implement a conversational agent capable of facilitating multi-task interaction (Column 5, lines 8-13, “The disclosed methods in the present teaching can transform conversational agents by adding human-like intelligence to: facilitate multi-task interaction, where the tasks may even be interleaved; manage slot-related uncertainty and redundancy in multi-task interaction; and manage task-related uncertainty in multi-task interaction.”).
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to further incorporate the teachings of Lee to use a confidence score based on user information including past online history of the user.  Doing so would allow for implementing a conversational agent capable of facilitating multi-task interaction.
Regarding claim 25, Botea in view of Lee, McGann, and Gruber discloses the system as claimed in claim 4.
Lee further teaches: wherein determining whether the updated first confidence measurement exceeds the first predetermined confidence threshold is based at least in part on whether the one or more observations exceed a predetermined number of observations (Column 21, lines 7-15, “the first confidence score is calculated based on at least one of the following statistics: the number of task frames in the first set of task frame candidates; the number of dialog act items assigned to each task frame candidate; the average number of dialog act items per active task frames in the first set of task frame candidates”; Calculating the confidence score based on the number of dialog act items reads on a confidence measurement based on the number of observations.).
Lee teaches using a confidence score based on the number of dialog items in order to implement a conversational agent capable of facilitating multi-task interaction (Column 5, lines 8-13, “The disclosed methods in the present teaching can transform conversational agents by adding human-like intelligence to: facilitate multi-task interaction, where the tasks may even be interleaved; manage slot-related uncertainty and redundancy in multi-task interaction; and manage task-related uncertainty in multi-task interaction.”).
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to further incorporate the teachings of Lee to use a confidence score based on the number of dialog items.  Doing so would allow for implementing a conversational agent capable of facilitating multi-task interaction.
Claims 5 – 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, and Gruber, and further in view of Liu et al. (US Patent No. 11,231,946), hereinafter Liu '946.
Regarding claim 5, Botea in view of Lee, McGann, and Gruber discloses the system as claimed in claim 4.
Botea further discloses:
determine a second confidence measurement associated with the second hypothesis (Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains."; The problem instances read on the hypothesis.);
selectively retrieve second user information based on the second hypothesis (Paragraph 0091, lines 7-12, "One or more variables may be defined for the one or more problem instances. The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances.");
generate, by the dialogue learning module, a second investigational strategy associated with the second hypothesis (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches."; The cognitive operations read on the investigational strategy.);
generate, based on the second investigational strategy and by the NLP device, at least one investigational response (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on an investigational response.);
receive a third utterance (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; The dialog with a user reads on a third utterance.);
update the second confidence measurement based on the selectively retrieved second user information and the third utterance (Paragraph 0087, lines 1-5, "In one aspect, the problem solver 708 may provide an interactive dialog (e.g., one or more questions, answers, commentary, evidence, and the like) with a user (e.g., provide one or more choices, options, asking open ended questions, perform a spell check operation)."; Paragraph 0088, lines 12-13, "The executor may also query a database for necessary user information."; Paragraph 0088, lines 16-25, "The executor 710 may also return one or more solutions such as, for example, system responses 730, to a user. For example, after the problem formulator 706 infers the formulation of the problem instance through dialog via the dialog client 704, the inferred problem instance may be presented to the user via the executor 710, having confidence levels for parts of the instance so that the user can review the problem instance formulation, to enable more attention to assignments with a lower confidence value.");
provide a computer-generated dialogue response, by the NLP device, indicating a proposed resolution of the perceived irregularity based on the validation (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.");
and refine the dialogue learning module based on resolving the first irregularity (Paragraph 0018, lines 1-8, "Thus, the present invention provides a computing system that integrates multiple domain problem solving in a dialog system for a user. In one aspect, a domain may be a knowledge domain or ontology. For example, various domain examples include, but are not limited to, a calendar management, career advice domain, trip/travel planning domain, a shopping domain, planning domain, an educational domain, and other various types of domains."; Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains."; Updating one or more domains reads on refining the dialogue learning module.).
Gruber further teaches: 
determine that the updated second confidence measurement exceeds a second predetermined confidence threshold associated with the second hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.");
validate, by the dialogue learning module, the perceived irregularity as the first irregularity based on the second hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.").
Gruber teaches validating the interpretation of the user's input if the confidence measurement is above a threshold in order to perform actions based on the determined interpretation (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to further incorporate the teachings of Gruber to validate the interpretation of the user's input if the confidence measurement is above a threshold.  Doing so would provide for performing actions based on the determined interpretation.
Botea in view of Lee, McGann, and Gruber does not specifically disclose: responsive to determining that the first confidence measurement does not exceed the first predetermined confidence threshold: generate a second hypothesis associated with the perceived irregularity.
Liu '946 teaches:
responsive to determining that the first confidence measurement does not exceed the first predetermined confidence threshold: generate a second hypothesis associated with the perceived irregularity (Column 24, line 59 - Column 25, line 3, "The assistant system 140 may then send the intent 520 with its confidence score to the dialog engine 235. If the confidence score is above a threshold score, the dialog engine 235 may determine one or more tasks 525 corresponding to the intent 520 and send them to either 1st-party agents 250 or 3rd-party agents 255 for executing the tasks 525. The execution results 530 may be sent to the CU composer 270. If the confidence score is below a threshold score, the dialog engine 235 may determine one or more suggested inputs 535 for the user, which may help the assistant system 140 determine the user's intent with a higher confidence score.").
Liu '946 teaches generating additional potential user intents when a potential user intent has a confidence score below a threshold to allow the user to obtain information or services (Column 2, lines 6-10, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, Gruber, and Liu '946 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to incorporate the teachings of Liu '946 to generate additional potential user intents when a potential user intent has a confidence score below a threshold.  Doing so would allow the user to obtain information or services.
Regarding claim 6, Botea in view of Lee, McGann, Gruber, and Liu '946 discloses the system as claimed in claim 5.
Botea further discloses:
wherein the first hypothesis is one of a plurality of existing hypotheses previously generated by the dialogue learning module and the second hypothesis is a novel hypothesis not previously generated by the dialogue learning module (Paragraph 20, lines 1-14, "In an additional aspect, mechanisms of the illustrated embodiments provide a cognitive dialog system having knowledge or ontology about one or several domains (e.g., planning a trip, booking a meeting, ordering food), with the ability to add new domains in a modular fashion. The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available. A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date). A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user."; A problem from one of the domains available reads on an existing hypothesis previously generated by the dialogue learning module, and adding new domains reads on a novel hypothesis not previously generated by the dialogue learning module.).
Regarding claim 9, Botea in view of Lee, McGann, Gruber, and Liu '946 discloses the system as claimed in claim 5.
Botea further discloses:
wherein the at least one investigational response further comprises specific information-eliciting communications to prompt additional utterances (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on specific information-eliciting communications to prompt additional utterance.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, and Gruber, and further in view of Krishnan et al. (US Patent No. 10,698,581), hereinafter Krishnan.
Regarding claim 7, Botea in view of Lee, McGann, and Gruber discloses the system as claimed in claim 4, but does not specifically disclose: wherein the dialogue learning module is configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic.
Krishnan teaches: wherein the dialogue learning module is configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic (Column 3, lines 43-47, "Through executing dialogs, a chat bot can provide the user with information retrieved from another system, request information from the user, and perform actions to fulfill user requests (such as account transfers, refunds, processing payments, booking tickets, etc.).").
Krishnan teaches resolving an issue by providing a refund based on a user’s request in order to provide an interface between the user and an information processing system (Column 2, lines 24-32, "In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions. Some of these questions may include “how do I get a refund?” “what is my order status?” “how do I cancel my order?” “What is your return policy?” “What is the cheapest flight to Europe?” The chat bot may serve as an interface between the customer and one or more backend databases or other information processing systems.").
Botea, Lee, McGann, Gruber, and Krishnan are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to incorporate the teachings of Krishnan to resolve an issue by providing a refund based on a user’s request.  Doing so would provide an interface between the user and an information processing system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Gruber, and Liu '946, and further in view of Walker et al. (US Patent No. 10,297,253), hereinafter Walker, and Liu et al. (US Patent No. 11,238,239), hereinafter Liu '239.
Regarding claim 8, Botea in view of Lee, McGann, Gruber, and Liu '946 discloses the system as claimed in claim 5, but does not specifically disclose: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid, and a statement including the selectively retrieved first user information or the selectively retrieved second user information.
Walker teaches: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid (Column 48, lines 3-23, "If a response provided by the software application does not indicate that a parameter is valid, the response may indicate that clarification of the parameter is required. For instance, a parameter may be improper (i.e., invalid) and the software application may request additional input from the user. As an example, consider the user input “Send a blue car to 1200 Main Street.” Although the user has requested a blue car, the ride-booking application (e.g., Uber, Lyft) may not allow for the selection of a blue car (e.g., blue car may not be a supported parameter or the application may determine that no blue car is currently available). Accordingly, in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car.").
Walker teaches providing an explanation of why a user’s request in not valid in order to provide additional information to the user to try to perform a task corresponding to the user’s intent (Column 1, lines 52-65, "An example method includes, at one or more electronic devices, each having one or more processors, receiving a natural-language user input; identifying, based on the natural-language user input, an intent of a set of an intents and a parameter associated with the intent; and determining, based on at least one of the intent or the parameter, whether a task corresponding to the intent can be fulfilled. The method further includes, in accordance with a determination that the task corresponding to the intent can be fulfilled, providing the intent and the parameter to a software application associated with the intent, and, in accordance with a determination that the task corresponding to the intent cannot be fulfilled, providing a list of one or more software applications associated with the intent.").
Botea, Lee, McGann, Gruber, Liu '946, and Walker are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '946 to incorporate the teachings of Walker to provide an explanation of why a user’s request in not valid.  Doing so would provide additional information to the user to try to perform a task corresponding to the user’s intent.
Botea in view of Lee, McGann, Gruber, and Liu '946, and further in view of Walker, does not specifically disclose: a statement including the selectively retrieved first user information or the selectively retrieved second user information.
Liu '239 teaches:
a statement including the selectively retrieved first user information or the selectively retrieved second user information (Column 35, line 63 - Column 36, line 4, "As an example and not by way of limitation, if the intent of the request indicates that additional user information is needed to execute the request, the assistant system 140 may, subject to privacy settings, retrieve user profile information of one or more of the identified second users in response to this determined intent and the one or more user identifiers and generate the response based on this retrieved user profile information.").
Liu '239 teaches generating a response using retrieved user information in order to assist the user in obtaining information (Column 1, line 66 - Column 2, line 3, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, Gruber, Liu '946, Walker, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '946, and further in view of Walker to incorporate the teachings of Liu '239 to generate a response using retrieved user information.  Doing so would assist the user in obtaining information.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Gruber, and Liu '239.
Regarding claim 11, Botea discloses a method for resolving irregularities, the method comprising:
receiving a communication comprising a first utterance of a first user (Paragraph 0082, lines 1-3, "the dialog client 704 may receive user input (e.g., I am an application programmer) such as, for example, one or more user utterances 720");
extracting, by a Natural Language Processing (NLP) device and via a neural network algorithm, a perceived irregularity related to a topic of the utterance based on the communication by receiving one or more dynamic commands from the dialogue learning module (Paragraph 0082, lines 1-11, "In one aspect, the dialog client 704 may receive user input (e.g., I am an application programmer) such as, for example, one or more user utterances 720 and recognize intent and meaning of the user utterances 720 using a machine learning component (e.g., an instance of IBM® Watson® such as Watson® Assistant and of IBM® and Watson® are trademarks of International Business Machines Corporation). That is, natural language processing (NLP) and artificial intelligence (AI) may be used to recognize intent and/or understand a meaning of the user utterances 720."; Paragraph 0073, lines 27-30, “Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network”); Paragraph 0020, lines 6-8, "The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available."; Identifying when the user needs to solve a problem reads on extracting a perceived irregularity, and using a machine learning component reads on receiving commands from the dialogue learning module.);
generating a first hypothesis associated with the perceived irregularity (Paragraph 0070, lines 1-5, "In one aspect, the dialog system 404 may define one or more problem instances for multiple domains according to a problem instance template, identified user intent, links to one or more problem solvers associated with the multiple domains, or a combination thereof."; The problem instances read on the hypothesis.)
determining a first confidence measurement associated with the first hypothesis (Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains.");
selectively retrieving first user information based on the first hypothesis (Paragraph 0091, lines 7-12, "One or more variables may be defined for the one or more problem instances. The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances.");
generating, by a dialogue learning module, a first investigational strategy associated with the first hypothesis (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches."; The cognitive operations read on the investigational strategy.);
generating, based on the first investigational strategy and by the NLP device, a first plurality of investigational responses (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on an investigational response.);
receiving a second utterance (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; The dialog with a user reads on a second utterance of the user.);
providing a computer-generated dialogue response, by the NLP device, indicating a proposed resolution of the perceived irregularity based on the validation (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.").
Botea does not specifically disclose: parsing the communication into one or more observations; assigning a respective weighting factor to each of the one or more observations; the first confidence measurement based on the respective weighting factor of each of the one or more observations; determining a priority among the first plurality of investigational responses; selecting a first investigational response based on the determined priority; updating the first confidence measurement based on the selectively retrieved first user information and the second utterance; determining whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the updated first confidence measurement exceeds the first predetermined confidence threshold: validating, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
Lee teaches:
parsing the communication into one or more observations (Column 11, lines 12-14, “In one embodiment, the task frame parser 720 may parse the input utterance to determine a plurality of dialog act items.”; The input utterance reads on the communication and the dialog act items read on the observations.);
assigning a respective weighting factor to each of the one or more observations (Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.);
the first confidence measurement based on the respective weighting factor of each of the one or more observations (Column 8, lines 49-52, “FIG. 5 illustrates exemplary features related to task frames for generating a statistical model to be used for calculating confidence scores with respect to estimated task frames”; Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores with respect to estimated task frames read on the confidence measurement, and the confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.).
Lee teaches parsing an input utterance into dialog items, assigning confidence scores to the dialog items, and averaging the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames in order to implement a conversational agent capable of facilitating multi-task interaction (Column 5, lines 8-13, “The disclosed methods in the present teaching can transform conversational agents by adding human-like intelligence to: facilitate multi-task interaction, where the tasks may even be interleaved; manage slot-related uncertainty and redundancy in multi-task interaction; and manage task-related uncertainty in multi-task interaction.”).
Botea and Lee are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea to incorporate the teachings of Lee to parse an input utterance into dialog items, assign confidence scores to the dialog items, and average the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames.  Doing so would allow for implementing a conversational agent capable of facilitating multi-task interaction.
Botea in view of Lee does not specifically disclose: determining a priority among the first plurality of investigational responses; selecting a first investigational response based on the determined priority; updating the first confidence measurement based on the selectively retrieved first user information and the second utterance; determining whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the updated first confidence measurement exceeds the first predetermined confidence threshold: validating, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
McGann teaches:
updating the first confidence measurement based on the selectively retrieved first user information and the second utterance (Column 7, lines 41-42, "In some embodiments, the routing server 124 may query a customer database"; Column 10, lines 50-62, "According to one embodiment, the dialog engine considers a slot as a probability distribution over its possible values. For example, the HelpDesk slot might begin with all values equally likely: HelpDesk: [(Sales, 0.33), (PayBill, 0.33), (InqureBill, 0.33)] Assume that the customer then states: “Hi, can you help me with my bill payment?”  According to one embodiment, the dialog engine may update the belief (also referred to as confidence) about what values apply for HelpDesk as follows: HelpDesk: [(Sales, 0.05), (PayBill, 0.65), (InqureBill, 0.3)]".).
McGann teaches updating the confidence measurement based on the new information received in order to improve determining the user's intent from a dialog (Column 2, lines 58-67, "As a person of skill in the art should appreciate, the automated response system of the embodiments of the present invention provide improvements to traditional IVR systems by expanding the ability to understand user intent and attempting to proceed with the dialog even if the understanding of the intent is low. Also, instead of progressing with the dialog in a way that strictly follows the dialog script, embodiments of the present invention allow certain prompts to be skipped if user intent is identified with certain confidence early on in the dialog.").
Botea, Lee, and McGann are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee to incorporate the teachings of McGann to update the confidence measurement based on the new information received.  Doing so would improve determining the user's intent from a dialog.
Botea in view of Lee and McGann does not specifically disclose: determining a priority among the first plurality of investigational responses; selecting a first investigational response based on the determined priority; determining whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis; and responsive to determining that the updated first confidence measurement exceeds the first predetermined confidence threshold: validating, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis.
Gruber teaches: 
determining whether the updated first confidence measurement exceeds a first predetermined confidence threshold associated with the first hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.");
and responsive to determining that the updated first confidence measurement exceeds the first predetermined confidence threshold: validating, by the dialogue learning module, the perceived irregularity as a first irregularity based on the first hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.").
Gruber teaches validating the interpretation of the user's input if the confidence measurement is above a threshold in order to perform actions based on the determined interpretation (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee and McGann to incorporate the teachings of Gruber to validate the interpretation of the user's input if the confidence measurement is above a threshold.  Doing so would provide for performing actions based on the determined interpretation.
Botea in view of Lee, McGann, and Gruber does not specifically disclose: determining a priority among the first plurality of investigational responses; selecting a first investigational response based on the determined priority.
Liu '239 teaches:
determining a priority among the first plurality of investigational responses (Column 28, lines 34-41, "As another example and not by way of limitation, for action selector 341, highest priority policy units may comprise white-list/black-list overrides, which may have to occur by design; middle priority units may comprise machine-learning models designed for action selection; and lower priority units may comprise rule-based fallbacks when the machine-learning models elect not to handle a situation.");
selecting a first investigational response based on the determined priority (Column 18, lines 51-53, "As an example and not by way of limitation, the dialog arbitrator 216 may perform ranking and select the best reasoning result for responding to the user input.").
Liu '239 teaches setting a priority of resolution methods and selecting the highest priority method in order to perform analysis to resolve issues (Column 2, lines 9-15, "In particular embodiments, the assistant system may analyze the user input using natural-language understanding. The analysis may be based on the user profile of the user for more personalized and context-aware understanding. The assistant system may resolve entities associated with the user input based on the analysis.").
Botea, Lee, McGann, Gruber, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Gruber to incorporate the teachings of Liu '239 to set a priority of resolution methods and select the highest priority method.  Doing so would allow for performing analysis to resolve issues.
Regarding claim 17, Botea in view of Lee, McGann, Gruber, and Liu '239 discloses the method as claimed in claim 11.
Gruber further teaches:
flagging the communication for external review upon a failure of the dialogue learning module to generate a valid hypothesis, the valid hypothesis having a respective confidence measurement exceeding a respective predetermined confidence threshold (Column 30, line 63 - Column 31 line 3, "In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices.").
Gruber teaches having a user review the communication when there are no interpretations that exceed a confidence threshold in order to select an interpretation from possible interpretations  (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, Gruber, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '239 to further incorporate the teachings of Gruber to have a user review the communication when there are no interpretations that exceed a confidence threshold.  Doing so would allow for selecting an interpretation from possible interpretations.
Claims 12 – 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Gruber, and Liu '239, and further in view of Liu '946.
Regarding claim 12, Botea in view of Lee, McGann, Gruber, and Liu '239 discloses the method as claimed in claim 11.
Botea further discloses:
determining a second confidence measurement associated with the second hypothesis (Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains."; The problem instances read on the hypothesis.);
selectively retrieving second user information based on the second hypothesis (Paragraph 0091, lines 7-12, "One or more variables may be defined for the one or more problem instances. The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances."):
generating, by dialogue learning module, a second investigational strategy associated with the second hypothesis (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches."; The cognitive operations read on the investigational strategy.);
generating, based on the second investigational strategy and by the  NLP device, a second plurality of investigational responses (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on an investigational response.);
receiving a third utterance (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; The dialog with a user reads on a third utterance.);
updating the second confidence measurement based on the selectively retrieved second user information and the third utterance (Paragraph 0087, lines 1-5, "In one aspect, the problem solver 708 may provide an interactive dialog (e.g., one or more questions, answers, commentary, evidence, and the like) with a user (e.g., provide one or more choices, options, asking open ended questions, perform a spell check operation)."; Paragraph 0088, lines 12-13, "The executor may also query a database for necessary user information."; Paragraph 0088, lines 16-25, "The executor 710 may also return one or more solutions such as, for example, system responses 730, to a user. For example, after the problem formulator 706 infers the formulation of the problem instance through dialog via the dialog client 704, the inferred problem instance may be presented to the user via the executor 710, having confidence levels for parts of the instance so that the user can review the problem instance formulation, to enable more attention to assignments with a lower confidence value.");
providing a computer-generated dialogue response, by the NLP device, indicating a proposed resolution of the perceived irregularity based on the validation (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.").
Gruber further teaches: 
determining that the second confidence measurement exceeds a second predetermined confidence threshold associated with the second hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.");
validating the perceived irregularity as the first irregularity based on the second hypothesis (Column 0030, lines 57-67, "In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130.").
Gruber teaches validating the interpretation of the user's input if the confidence measurement is above a threshold in order to perform actions based on the determined interpretation (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, Gruber, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '239 to further incorporate the teachings of Gruber to validate the interpretation of the user's input if the confidence measurement is above a threshold.  Doing so would provide for performing actions based on the determined interpretation.
Botea in view of Lee, McGann, Gruber, and Liu '239 does not specifically disclose: responsive to determining that the first confidence measurement does not exceed the first predetermined confidence threshold: generating a second hypothesis associated with the perceived irregularity; determining a priority among the second plurality of investigational responses; selecting a second investigational response based on the determined priority.
Liu '239 further teaches:
determining a priority among the second plurality of investigational responses (Column 28, lines 34-41, "As another example and not by way of limitation, for action selector 341, highest priority policy units may comprise white-list/black-list overrides, which may have to occur by design; middle priority units may comprise machine-learning models designed for action selection; and lower priority units may comprise rule-based fallbacks when the machine-learning models elect not to handle a situation.");
selecting a second investigational response based on the determined priority (Column 18, lines 51-53, "As an example and not by way of limitation, the dialog arbitrator 216 may perform ranking and select the best reasoning result for responding to the user input.").
Liu '239 teaches setting a priority of resolution methods and selecting the highest priority method in order to perform analysis to resolve issues (Column 2, lines 9-15, "In particular embodiments, the assistant system may analyze the user input using natural-language understanding. The analysis may be based on the user profile of the user for more personalized and context-aware understanding. The assistant system may resolve entities associated with the user input based on the analysis.").
Botea, Lee, McGann, Gruber, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '239 to further incorporate the teachings of Liu '239 to set a priority of resolution methods and select the highest priority method.  Doing so would allow for performing analysis to resolve issues.
Botea in view of Lee, McGann, Gruber, and Liu '239 does not specifically disclose: responsive to determining that the first confidence measurement does not exceed the first predetermined confidence threshold: generating a second hypothesis associated with the perceived irregularity.
Liu '946 teaches:
responsive to determining that the first confidence measurement does not exceed the first predetermined confidence threshold: generating a second hypothesis associated with the perceived irregularity (Column 24, line 59 - Column 25, line 3, "The assistant system 140 may then send the intent 520 with its confidence score to the dialog engine 235. If the confidence score is above a threshold score, the dialog engine 235 may determine one or more tasks 525 corresponding to the intent 520 and send them to either 1st-party agents 250 or 3rd-party agents 255 for executing the tasks 525. The execution results 530 may be sent to the CU composer 270. If the confidence score is below a threshold score, the dialog engine 235 may determine one or more suggested inputs 535 for the user, which may help the assistant system 140 determine the user's intent with a higher confidence score.").
Liu '946 teaches generating additional potential user intents when a potential user intent has a confidence score below a threshold to allow the user to obtain information or services (Column 2, lines 6-10, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, Gruber, Liu '239, and Liu '946 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, and Liu '239 to incorporate the teachings of Liu '946 to generate additional potential user intents when a potential user intent has a confidence score below a threshold.  Doing so would allow the user to obtain information or services.
Regarding claim 13, Botea in view of Lee, McGann, Gruber, Liu '239, and Liu '946 discloses the method as claimed in claim 12.
Botea further discloses:
wherein the first hypothesis is one of a plurality of existing hypothesis previously generated by the dialogue learning module and the second hypothesis is a novel hypothesis not previously generated by the dialogue learning module (Paragraph 20, lines 1-14, "In an additional aspect, mechanisms of the illustrated embodiments provide a cognitive dialog system having knowledge or ontology about one or several domains (e.g., planning a trip, booking a meeting, ordering food), with the ability to add new domains in a modular fashion. The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available. A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date). A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user."; A problem from one of the domains available reads on an existing hypothesis previously generated by the dialogue learning module, and adding new domains reads on a novel hypothesis not previously generated by the dialogue learning module.).
Regarding claim 16, Botea in view of Lee, McGann, Gruber, Liu '239, and Liu '946 discloses the method as claimed in claim 12.
Botea further discloses:
wherein the first investigational response further comprises specific information-eliciting communications to prompt additional utterances (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on specific information-eliciting communications to prompt additional utterance.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Gruber, Liu '239, and Liu '946, and further in view of Krishnan.
Regarding claim 14, Botea in view of Lee, McGann, Gruber, Liu '239, and Liu '946 discloses the method as claimed in claim 12, but does not specifically disclose:
further comprising a dialogue learning module configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic.  
Krishnan teaches: further comprising a dialogue learning module configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic (Column 3, lines 43-47, "Through executing dialogs, a chat bot can provide the user with information retrieved from another system, request information from the user, and perform actions to fulfill user requests (such as account transfers, refunds, processing payments, booking tickets, etc.).").
Krishnan teaches resolving an issue by providing a refund based on a user’s request in order to provide an interface between the user and an information processing system (Column 2, lines 24-32, "In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions. Some of these questions may include “how do I get a refund?” “what is my order status?” “how do I cancel my order?” “What is your return policy?” “What is the cheapest flight to Europe?” The chat bot may serve as an interface between the customer and one or more backend databases or other information processing systems.").
Botea, Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, Liu '239, and Liu '946 to incorporate the teachings of Krishnan to resolve an issue by providing a refund based on a user’s request.  Doing so would provide an interface between the user and an information processing system.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan, and further in view of Walker.
Regarding claim 15, Botea in view of Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan discloses the system as claimed in claim 14, but does not specifically disclose: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid, and a statement including the selectively retrieved first user information or the selectively retrieved second user information.
Liu '239 further teaches:
a statement including the selectively retrieved first user information or the selectively retrieved second user information (Column 35, line 63 - Column 36, line 4, "As an example and not by way of limitation, if the intent of the request indicates that additional user information is needed to execute the request, the assistant system 140 may, subject to privacy settings, retrieve user profile information of one or more of the identified second users in response to this determined intent and the one or more user identifiers and generate the response based on this retrieved user profile information.").
Liu '239 teaches generating a response using retrieved user information in order to assist the user in obtaining information (Column 1, line 66 - Column 2, line 3, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan to further incorporate the teachings of Liu '239 to generate a response using retrieved user information.  Doing so would assist the user in obtaining information.
Botea in view of Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan does not specifically disclose: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid.
Walker teaches: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid (Column 48, lines 3-23, "If a response provided by the software application does not indicate that a parameter is valid, the response may indicate that clarification of the parameter is required. For instance, a parameter may be improper (i.e., invalid) and the software application may request additional input from the user. As an example, consider the user input “Send a blue car to 1200 Main Street.” Although the user has requested a blue car, the ride-booking application (e.g., Uber, Lyft) may not allow for the selection of a blue car (e.g., blue car may not be a supported parameter or the application may determine that no blue car is currently available). Accordingly, in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car.").
Walker teaches providing an explanation of why a user’s request in not valid in order to provide additional information to the user to try to perform a task corresponding to the user’s intent (Column 1, lines 52-65, "An example method includes, at one or more electronic devices, each having one or more processors, receiving a natural-language user input; identifying, based on the natural-language user input, an intent of a set of an intents and a parameter associated with the intent; and determining, based on at least one of the intent or the parameter, whether a task corresponding to the intent can be fulfilled. The method further includes, in accordance with a determination that the task corresponding to the intent can be fulfilled, providing the intent and the parameter to a software application associated with the intent, and, in accordance with a determination that the task corresponding to the intent cannot be fulfilled, providing a list of one or more software applications associated with the intent.").
Botea, Lee, McGann, Gruber, Liu '239, Liu '946, Krishnan, and Walker are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Gruber, Liu '239, Liu '946, and Krishnan to incorporate the teachings of Walker to provide an explanation of why a user’s request in not valid.  Doing so would provide additional information to the user to try to perform a task corresponding to the user’s intent.
Claims 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Liu '946, and Liu '239.
Regarding claim 18, Botea discloses a system for resolving irregularities, the system comprising:
one or more processors (Figure 1, processing unit 16);
a dialogue learning module (Figure 4, dialog system 404);
a Natural Language Processing (NLP) device (Paragraph 0023, lines 16-21, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware.");
and memory (Figure 1, Memory 28) in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
extract, by the NLP device and via a neural network algorithm, a perceived irregularity related to a topic based on a communication comprising a first utterance by a first user by receiving one or more dynamic commands from the dialogue learning module (Paragraph 0082, lines 1-11, "In one aspect, the dialog client 704 may receive user input (e.g., I am an application programmer) such as, for example, one or more user utterances 720 and recognize intent and meaning of the user utterances 720 using a machine learning component (e.g., an instance of IBM® Watson® such as Watson® Assistant and of IBM® and Watson® are trademarks of International Business Machines Corporation). That is, natural language processing (NLP) and artificial intelligence (AI) may be used to recognize intent and/or understand a meaning of the user utterances 720."; Paragraph 0073, lines 27-30, “Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network”); Paragraph 0020, lines 6-8, "The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available."; Identifying when the user needs to solve a problem reads on extracting a perceived irregularity, and using a machine learning component reads on receiving commands from the dialogue learning module.);
generate a first hypothesis of a plurality of existing hypotheses associated with the perceived irregularity (Paragraph 0070, lines 1-5, "In one aspect, the dialog system 404 may define one or more problem instances for multiple domains according to a problem instance template, identified user intent, links to one or more problem solvers associated with the multiple domains, or a combination thereof."; The problem instances read on the hypothesis.);
determine a first confidence measurement associated with the first hypothesis (Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains.");
selectively retrieve first user information associated with the perceived irregularity and based on the first hypothesis (Paragraph 0091, lines 7-12, "One or more variables may be defined for the one or more problem instances. The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances.");
generate, by the dialogue learning module, a first investigational strategy associated with the first hypothesis (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches."; The cognitive operations read on the investigational strategy.);
generate, by the NLP device and based on the first investigational strategy, a plurality of investigational responses (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on an investigational response.);
receive a second utterance from the first user (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; The dialog with a user reads on a second utterance of the user.);
generate a novel hypothesis associated with the perceived irregularity (Paragraph 20, lines 1-14, "In an additional aspect, mechanisms of the illustrated embodiments provide a cognitive dialog system having knowledge or ontology about one or several domains (e.g., planning a trip, booking a meeting, ordering food), with the ability to add new domains in a modular fashion. The dialog system recognizes and identifies from the user input when the user needs to solve a problem from one of the domains available. A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date). A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.");
validate the perceived irregularity as a first irregularity by one or more actions selected from retrieving additional information (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user."; Paragraph 0083, lines 10-13, “The one or more variables may be assigned a predetermined value extracted from a user profile, a configuration file, or historical data associated with prior problem instances.”);
selecting at least a second investigational response of the plurality of investigational responses (Paragraph 0023, lines 16-26, "A cognitive system may comprise artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system may implement the cognitive operation(s), examples of which include, but are not limited to, question answering, identifying problems, identification of related concepts within different portions of content in a corpus, and intelligent search algorithms, such as Internet web page searches.").
to prompt at least a third utterance from the first user (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date).");
provide a computer-generated dialogue response, by the NLP device, indicating a proposed resolution of the perceived irregularity based on the validation (Paragraph 0020, lines 12-14, "A problem instance is built and generated, and a solver may be used to solve the problem. The solution may be provided to the user.");
 and update, by the dialogue learning module, the plurality of existing hypotheses with the novel hypothesis (Paragraph 0018, lines 1-8, "Thus, the present invention provides a computing system that integrates multiple domain problem solving in a dialog system for a user. In one aspect, a domain may be a knowledge domain or ontology. For example, various domain examples include, but are not limited to, a calendar management, career advice domain, trip/travel planning domain, a shopping domain, planning domain, an educational domain, and other various types of domains."; Paragraph 0091, lines 3-7, "The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains.").
Botea does not specifically disclose: assign a respective weighting factor to each of one or more observations associated with the communication; the first confidence measurement based on the respective weighting factor of each of the one or more observations; determine a priority among the plurality of investigational responses including selecting a first investigational response; update the first confidence measurement based on the selectively retrieved first user information and the second utterance; determine that the updated first confidence measurement does not exceed a predetermined confidence threshold; determine that none of the plurality of existing hypotheses comprise a confidence measurement exceeding the predetermined confidence threshold.
Lee teaches:
assign a respective weighting factor to each of one or more observations associated with the communication (Column 11, lines 12-14, “In one embodiment, the task frame parser 720 may parse the input utterance to determine a plurality of dialog act items.”; Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.);
the first confidence measurement based on the respective weighting factor of each of the one or more observations (Column 8, lines 49-52, “FIG. 5 illustrates exemplary features related to task frames for generating a statistical model to be used for calculating confidence scores with respect to estimated task frames”; Figure 5, line 7, “The average confidence score of all DAIs assigned to active task frame”; The confidence scores with respect to estimated task frames read on the confidence measurement, and the confidence scores of all dialog act items (DAIs) read on the weighting factors of the observations.).
Lee teaches parsing an input utterance into dialog items, assigning confidence scores to the dialog items, and averaging the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames in order to implement a conversational agent capable of facilitating multi-task interaction (Column 5, lines 8-13, “The disclosed methods in the present teaching can transform conversational agents by adding human-like intelligence to: facilitate multi-task interaction, where the tasks may even be interleaved; manage slot-related uncertainty and redundancy in multi-task interaction; and manage task-related uncertainty in multi-task interaction.”).
Botea and Lee are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea to incorporate the teachings of Lee to parse an input utterance into dialog items, assign confidence scores to the dialog items, and average the confidence scores of the dialog items to determine confidence scores with respect to estimated task frames.  Doing so would allow for implementing a conversational agent capable of facilitating multi-task interaction.
Botea in view of Lee does not specifically disclose: determine a priority among the plurality of investigational responses including selecting a first investigational response; update the first confidence measurement based on the selectively retrieved first user information and the second utterance; determine that the updated first confidence measurement does not exceed a predetermined confidence threshold; determine that none of the plurality of existing hypotheses comprise a confidence measurement exceeding the predetermined confidence threshold.
McGann teaches:
update the first confidence measurement based on the selectively retrieved first user information and the second utterance (Column 7, lines 41-42, "In some embodiments, the routing server 124 may query a customer database"; Column 10, lines 50-62, "According to one embodiment, the dialog engine considers a slot as a probability distribution over its possible values. For example, the HelpDesk slot might begin with all values equally likely: HelpDesk: [(Sales, 0.33), (PayBill, 0.33), (InqureBill, 0.33)] Assume that the customer then states: “Hi, can you help me with my bill payment?”  According to one embodiment, the dialog engine may update the belief (also referred to as confidence) about what values apply for HelpDesk as follows: HelpDesk: [(Sales, 0.05), (PayBill, 0.65), (InqureBill, 0.3)]".).
McGann teaches updating the confidence measurement based on the new information received in order to improve determining the user's intent from a dialog (Column 2, lines 58-67, "As a person of skill in the art should appreciate, the automated response system of the embodiments of the present invention provide improvements to traditional IVR systems by expanding the ability to understand user intent and attempting to proceed with the dialog even if the understanding of the intent is low. Also, instead of progressing with the dialog in a way that strictly follows the dialog script, embodiments of the present invention allow certain prompts to be skipped if user intent is identified with certain confidence early on in the dialog.").
Botea, Lee, and McGann are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee to incorporate the teachings of McGann to update the confidence measurement based on the new information received.  Doing so would improve determining the user's intent from a dialog.
Botea in view of Lee and McGann does not specifically disclose: determine a priority among the plurality of investigational responses including selecting a first investigational response; determine that the updated first confidence measurement does not exceed a predetermined confidence threshold; determine that none of the plurality of existing hypotheses comprise a confidence measurement exceeding the predetermined confidence threshold.
Liu '946 teaches:
determine that the updated first confidence measurement does not exceed a predetermined confidence threshold (Column 24, line 59 - Column 25, line 3, "The assistant system 140 may then send the intent 520 with its confidence score to the dialog engine 235. If the confidence score is above a threshold score, the dialog engine 235 may determine one or more tasks 525 corresponding to the intent 520 and send them to either 1st-party agents 250 or 3rd-party agents 255 for executing the tasks 525. The execution results 530 may be sent to the CU composer 270. If the confidence score is below a threshold score, the dialog engine 235 may determine one or more suggested inputs 535 for the user, which may help the assistant system 140 determine the user's intent with a higher confidence score.").
determine that none of the plurality of existing hypotheses comprise a confidence measurement exceeding the predetermined confidence threshold (Column 24, line 59 - Column 25, line 3, "The assistant system 140 may then send the intent 520 with its confidence score to the dialog engine 235. If the confidence score is above a threshold score, the dialog engine 235 may determine one or more tasks 525 corresponding to the intent 520 and send them to either 1st-party agents 250 or 3rd-party agents 255 for executing the tasks 525. The execution results 530 may be sent to the CU composer 270. If the confidence score is below a threshold score, the dialog engine 235 may determine one or more suggested inputs 535 for the user, which may help the assistant system 140 determine the user's intent with a higher confidence score.").
Liu '946 teaches identifying when potential user intents have a confidence score below a threshold to use additional information to allow the user to obtain information or services (Column 2, lines 6-10, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, and Liu '946 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee and McGann to incorporate the teachings of Liu '946 to identify when potential user intents have a confidence score below a threshold.  Doing so would allow for using additional information for the user to obtain information or services.
Botea in view of Lee and McGann does not specifically disclose: determine a priority among the plurality of investigational responses including selecting a first investigational response.
Liu '239 teaches:
determine a priority among the plurality of investigational responses including selecting a first investigational response (Column 28, lines 34-41, "As another example and not by way of limitation, for action selector 341, highest priority policy units may comprise white-list/black-list overrides, which may have to occur by design; middle priority units may comprise machine-learning models designed for action selection; and lower priority units may comprise rule-based fallbacks when the machine-learning models elect not to handle a situation.”; Column 18, lines 51-53, "As an example and not by way of limitation, the dialog arbitrator 216 may perform ranking and select the best reasoning result for responding to the user input.").
Liu '239 teaches setting a priority of resolution methods and selecting the highest priority method in order to perform analysis to resolve issues (Column 2, lines 9-15, "In particular embodiments, the assistant system may analyze the user input using natural-language understanding. The analysis may be based on the user profile of the user for more personalized and context-aware understanding. The assistant system may resolve entities associated with the user input based on the analysis.").
Botea, Lee, McGann, Liu '946, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, and Liu '946 to incorporate the teachings of Liu '239 to set a priority of resolution methods and select the highest priority method.  Doing so would allow for performing analysis to resolve issues.
Regarding claim 21, Botea in view of Lee, McGann, Liu '946, and Liu '239 discloses the system as claimed in claim 18.
Botea further discloses:
wherein the first investigational response further comprises specific information-eliciting communications to prompt additional utterances (Paragraph 0020, lines 8-12, "A machine learning operation (e.g., artificial intelligence operation) leads and conducts a dialog with a user with an objective and ability of understanding all relevant details of the problem (e.g., who travels, from where to where, departure date, return date)."; Conducting a dialog with the user reads on specific information-eliciting communications to prompt additional utterance.).
Regarding claim 23, Botea in view of Lee, McGann, Liu '946, and Liu '239 discloses the system as claimed in claim 18.
Botea further discloses:
wherein updating the plurality of existing hypotheses further comprises associating a first confidence measurement with the novel hypothesis (Paragraph 0091, lines 3-7, “The operations of 800 may further infer the one or more problem instances according to user input, assign a confidence level to one or more parts of the one or more problem instances, and/or add, delete, or update one or more domains of the multiple domains.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Liu '946, and Liu '239, and further in view of Krishnan.
Regarding claim 19, Botea in view of Lee, McGann, Liu '946, and Liu '239 discloses the system as claimed in claim 18, but does not specifically disclose: wherein the dialogue learning module is configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic.  
Krishnan teaches: wherein the dialogue learning module is configured to generate a resolution response comprising an offer to resolve the first irregularity by providing a refund for a purchase associated with the topic (Column 3, lines 43-47, "Through executing dialogs, a chat bot can provide the user with information retrieved from another system, request information from the user, and perform actions to fulfill user requests (such as account transfers, refunds, processing payments, booking tickets, etc.).").
Krishnan teaches resolving an issue by providing a refund based on a user’s request in order to provide an interface between the user and an information processing system (Column 2, lines 24-32, "In an embodiment, a chat bot may be configured to interact and interface with customers or consumers who are looking for answers to frequently asked questions. Some of these questions may include “how do I get a refund?” “what is my order status?” “how do I cancel my order?” “What is your return policy?” “What is the cheapest flight to Europe?” The chat bot may serve as an interface between the customer and one or more backend databases or other information processing systems.").
Botea, Lee, McGann, Liu '946, Liu '239, and Krishnan are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Liu '946, and Liu '239 to incorporate the teachings of Krishnan to resolve an issue by providing a refund based on a user’s request.  Doing so would provide an interface between the user and an information processing system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Liu '946, and Liu '239, and further in view of Walker.
Regarding claim 20, Botea in view of Lee, McGann, Liu '946, and Liu '239 discloses the system as claimed in claim 18.
Liu '239 further teaches:
statement including the selectively retrieved first user information (Column 35, line 63 - Column 36, line 4, "As an example and not by way of limitation, if the intent of the request indicates that additional user information is needed to execute the request, the assistant system 140 may, subject to privacy settings, retrieve user profile information of one or more of the identified second users in response to this determined intent and the one or more user identifiers and generate the response based on this retrieved user profile information.").
Liu '239 teaches generating a response using retrieved user information in order to assist the user in obtaining information (Column 1, line 66 - Column 2, line 3, "In particular embodiments, the assistant system may assist a user to obtain information or services. The assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance.").
Botea, Lee, McGann, Liu '946, and Liu '239 are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Liu '946, and Liu '239 to further incorporate the teachings of Liu '239 to generate a response using retrieved user information.  Doing so would assist the user in obtaining information.
Botea in view of Lee, McGann, Liu '946, and Liu '239 does not specifically disclose: wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid.
Walker teaches:
wherein the computer-generated dialogue response further comprises a response selected from an explanation of why the perceived irregularity is invalid (Column 48, lines 3-23, "If a response provided by the software application does not indicate that a parameter is valid, the response may indicate that clarification of the parameter is required. For instance, a parameter may be improper (i.e., invalid) and the software application may request additional input from the user. As an example, consider the user input “Send a blue car to 1200 Main Street.” Although the user has requested a blue car, the ride-booking application (e.g., Uber, Lyft) may not allow for the selection of a blue car (e.g., blue car may not be a supported parameter or the application may determine that no blue car is currently available). Accordingly, in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car.").
Walker teaches providing an explanation of why a user’s request in not valid in order to provide additional information to the user to try to perform a task corresponding to the user’s intent (Column 1, lines 52-65, "An example method includes, at one or more electronic devices, each having one or more processors, receiving a natural-language user input; identifying, based on the natural-language user input, an intent of a set of an intents and a parameter associated with the intent; and determining, based on at least one of the intent or the parameter, whether a task corresponding to the intent can be fulfilled. The method further includes, in accordance with a determination that the task corresponding to the intent can be fulfilled, providing the intent and the parameter to a software application associated with the intent, and, in accordance with a determination that the task corresponding to the intent cannot be fulfilled, providing a list of one or more software applications associated with the intent.").
Botea, Lee, McGann, Liu '946, Liu '239, and Walker are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Liu '946, and Liu '239 to incorporate the teachings of Walker to provide an explanation of why a user’s request in not valid.  Doing so would provide additional information to the user to try to perform a task corresponding to the user’s intent.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Botea in view of Lee, McGann, Liu '946, and Liu '239, and further in view of Gruber.
Regarding claim 22, Botea in view of Lee, McGann, Liu '946, and Liu '239 discloses the system as claimed in claim 18, but does not specifically disclose: flag the communication for external review upon a failure of the dialogue learning module to generate a hypothesis having a respective confidence measurement exceeding a respective predetermined confidence threshold.
Gruber teaches: flag the communication for external review upon a failure of the dialogue learning module to generate a hypothesis having a respective confidence measurement exceeding a respective predetermined confidence threshold (Column 30, line 63 - Column 31 line 3, "In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices.").
Gruber teaches having a user review the communication when there are no interpretations that exceed a confidence threshold in order to select an interpretation from possible interpretations (Column 2, lines 51-61, "In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet.").
Botea, Lee, McGann, Liu '946, Liu '239, and Gruber are considered to be analogous to the claimed invention because they are in the same field of dialog systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botea in view of Lee, McGann, Liu '946, and Liu '239 to incorporate the teachings of Gruber. to have a user review the communication when there are no interpretations that exceed a confidence threshold.  Doing so would allow for selecting an interpretation from possible interpretations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657